PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/487,619
Filing Date: 14 Apr 2017
Appellant(s): Sand et al.



__________________
Karen LeCuyer
For Appellant


EXAMINER’S ANSWER





03/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Actions dated 05/12/2020 and 10/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Written Description 
Appellant argues that the present claims satisfy the Written Description requirement for the genus of polyclonal avian egg IgY antibodies specific for peptide of SEQ ID NO: 6 because the claims recite a method of generating the polyclonal antibodies, i.e., by inoculating laying hens with peptide of SEQ ID NO: 6.  In response, it is noted that the fact that the polyclonal IgY antibody could be made by the recited process does not suffice to show that Appellant had possession of such antibody because the instant application neither disclosed a structure-function correlation common to the members of the genus nor disclosed a representative number of species falling within the scope of the genus.

The specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language.
2-IB peptide of SEQ ID NO: 6. The required function for the antibody is not only specifically binding to its target but also effectively inhibiting GI inflammation.  The problem here is that there is insufficient description of structure-function correlation for the genus of said polyclonal antibodies disclosed in the instant specification.  As stated by Busby et al. (reference of record), polyclonal antibody lots are raised from different animals; each batch consists of a highly complex population of individual antibody molecules wherein some of these antibody molecules will specifically target the epitope in question while other may enrich for non-target proteins.  Moreover, once exhausted, a polyclonal antibody lot cannot be reproduced (Lipman et al.; reference of record). In order to satisfy the Written Description requirement, there should be a common structure that correlate to the function.  However, these references speak to the unpredictability in finding a common structure in polyclonal antibodies.  Even Appellant has conceded that it is impossible to sequence the CDRs of the claimed polyclonal IgY antibodies (page 6, first paragraph of Appeal Brief).  Therefore, one of skill in the art would not be able to visualize which species are encompassed by the genus.

Representative number of species falling within the scope of the genus
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Polyclonal antibodies produced by the method recited in the present claims are, as Appellant stated, “a complex mixture”.  Not only there is high degree of variation from one laying hen but also variation from batch to batch only one representative species therefore is not sufficient enough to reflect the variation within the genus and convey possession by the Appellant. 

Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of polyclonal antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of polyclonal antibody that binds SEQ ID NO: 6 broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

B. Novelty
Appellant argues that Cook reference does not anticipate the present claims because Cook’s antibodies were raised against whole PLA2 (aka spA2-IB) protein.  Appellant’s argument have not been found convincing for the following two reasons:
Appellant has failed to provide objective evidence showing that Cook’s polyclonal antibodies raised against whole spA2-IB would not bind to a peptide of SEQ ID NO: 6.
	Appellant argues, while relying on Jordan Sand’s 132 Declaration, that Cook used a spA2-IB protein from a different species that has a sequence different from the spA2-IB protein of the present invention.  In response, it is noted that the sequence of Cook’s spA2-IB shares homology with the spA2-IB of the present invention especially in the region that encodes SEQ ID NO:6.  In particular, Cook’s spA2-IB comprises APYNKENY whereas SEQ ID NO: 6 also comprise APYNKE.  As evidenced by Appellant’s own disclosure, PYNK is a consensus sequence shared by all possible combinations of peptides of SEQ ID NO: 6 to which the polyclonal IgY antibodies bind (see, e.g., claims 1 and 9 of the present application).  Cook’s spA2-IB also comprise said consensus sequence PYNK as shown by Jordan Sand’s 132 Declaration.  Given the presence of the consensus sequence PYNK and shared homology in the rest of the sequence, and in view of cross-reactivity of antibodies to proteins that share sequence homology as evidenced by Bost et al. and Bendayan (references of record), the polyclonal antibodies raised against whole spA2-IB as taught by Cook would bind SEQ ID NO: 6.  
The teaching of record has properly shifted burden to Appellant.  However, Appellant has not provided objective evidence showing that Cook’s polyclonal antibodies would not bind SEQ ID NO: 6.  Moreover, in contrast to Appellant’s assertion that there is no way to know if Cook’s antibodies bind SEQ ID NO: 6, it is noted that the Cook reference is Appellant’s own work (i.e., Cook is the common inventor).  Therefore, Appellant’s argument has not been found convincing in view of their failure to provide objective evidence showing their own antibodies would not bind to SEQ ID NO: 6.
Cook’s IgY polyclonal antibodies having the same function of reducing GI tract inflammation further evidentiates Cook’s antibodies would bind SEQ ID NO: 6.
	In the Appeal Brief, Appellant states that SEQ ID NO: 6 is “a key antigenic epitope relevant to reducing the contribution of the gastrointestinal tract to an inflammatory process” (see page 8 of Appeal Brief).  It is noted that Cook disclosed precisely such antibodies that bind spA2-IB and have the same function of reducing gastrointestinal tract inflammation (see column 2, lines 38-45).  Furthermore, the instant specification disclosed that antibodies to peptide #6 (SEQ ID NO: 1) protected mice against LPS-induced sepsis mortality or endotoxemia (see Abstract and paragraph [0012]).  Cook reference also disclosed that the antibodies raised against spA2-IB when administered to an animal would counteract inflammation problems involving in the gut arising from exposure to endotoxin (also known as LPS) (see column 2, lines 38-42).  More importantly, the instant specification disclosed that not all anti-spA2-IB antibodies are protective against endotoxemia (paragraph [0010]).  
Taken together, the totality of the evidence indicate that Cook’s polyclonal antibodies would bind SEQ ID NO: 6.  For if they did not bind SEQ ID NO: 6, according to the instant disclosure and Appellant’s own admission, they would not be therapeutic in counteracting inflammation from exposure to endotoxin.

C. Non-statutory Double Patenting
Appellant’s argument and Examiner’s response are essentially same as above in 102. Given the high degree of homology and cross-reactivity of antibodies, the antibodies of the patented claims would bind peptide of SEQ ID NO: 6 as evidenced by Bost and Bendayan and 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHARON X WEN/Primary Examiner, Art Unit 1644              
                                                                                                                                                                                          Conferees:

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644   
                                                                                                                                                                                                     /JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.